Exhibit 10.44

Dominion Resources, Inc.

2015 Base Salaries for Named Executive Officers*

The 2015 base salaries for Dominion’s named executive officers are as follows:
Thomas F. Farrell II, Chairman, President and Chief Executive
Officer—$1,465,729; Mark F. McGettrick, Executive Vice President and Chief
Financial Officer—$829,322; Paul D. Koonce, Executive Vice President and Chief
Executive Officer— Energy Infrastructure Group—$663,550; David A. Christian,
Executive Vice President and Chief Executive Officer—Dominion Generation
Group—$663,550; and David A. Heacock, President and Chief Nuclear
Officer—Dominion Nuclear—$515,217.

 

* Effective March 1, 2015